Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 7/20/2020.  Claims 1-20 are pending for examination, the rejection cited as stated below.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US Patent 10880392 in view of Bitting (US 2018/0096024).  
As to claim 1, the Patent discloses a system for hybrid content provisioning, the system comprising: a memory comprising:
a learning-asset database comprising a plurality of learning assets each comprising a link directing to educational content, wherein at least some of the educational content is stored on a remote content platform (claim 1, limitation 1); and 

identify a set of learning assets with each of the learning assets comprising a link to educational content and associated metadata (claim 1, limitations 3 and 4, wherein a link is implied in order to retrieve);
 automatically determine a sequencing of learning assets in the set of learning assets, wherein the sequencing is partially adaptive-based and partially non-adaptive-based (claim 1, limitation 5); 
generate a graph-based representation of the set of learning assets based on the determined sequencing (claim 1, limitation 6) but does not expressly disclose identify a portion of the graph-based representation relevant to a local-user microservice; and provide a local copy of the portion of the graph-based representation relevant to the local-user microservice.  Bitting discloses identify a portion of the graph-based representation relevant to a local-user microservice; and provide a local copy of the portion of the graph-based representation relevant to the local-user microservice ([0041], the portion of the graphic representation corresponding to the newly added object is relevant to the local reviewer user, and a copy of which is provided to the local reviwer user).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine the patent with Bitting in view of Su.  The suggestion/motivation of the combination would have been to enable fixing new object before publishing (Bitting, [0041], last six lines).  Claims 2-20 are similarly rejected.
4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending application 16935012.  As to claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7.	Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bitting (US 2018/0096024).
As to claim 1, Bitting discloses a system for hybrid content provisioning, the system comprising:
a memory compnsmg:

at least one server configured to execute a user microservice ([0039]-[0042]; [0055]; figure 4a; figure 4b), wherein the at least one server is configured to:
identify a set of learning assets with each of the learning assets comprising a link to educational content and associated metadata (figure 2; figure 4b; figure 4b; [0039], a release object is a link to education content and namespace the latter is associated metadata);
 automatically determine a sequencing of learning assets in the set of learning assets, wherein the sequencing is partially adaptive-based and partially non-adaptive-based (figure 2; figures4a-4b indicating displays with automatically determined sequencing, wherein the  sequencing of the first row is non-adaptive being the same from figure 4a to figure 4b, while the second row is adaptive being different from figure 4a to figure 4b); 
generate a graph-based representation of the set of learning assets based on the determined sequencing (figure 4a and figure 4b);
identify a portion of the graph-based representation relevant to a local-user microservice; and provide a local copy of the portion of the graph-based representation relevant to the local-user microservice ([0041], the portion of the graphic representation corresponding to the newly added object is relevant to the local reviewer user, and a copy of which is provided to the local reviwer user).
	As to claim 11, see similar rejection to clam 1.
As to claim 2, Bitting discloses the system of claim 1, wherein the at least one server is further configured to retrieve a content model associated with the set of learning assets (figure 4a; figure 4b; [0051]; [0069]; [0102]).

As to claim 3, Bitting discloses the system of claim 2, wherein the content model is retrieved from the memory (see citation in rejection to claims 1-2, wherein retrieving from memory is implied).
As to claim 13, see similar rejection to claim 3.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 4-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bitting (US 20180096024) in view of Julia et al (US 20060111902).

a platform synchronizer configured to synchronize operation of the platform-user microservice and the local-user microservice ([0041], synchrization between the reviewer user and public userss);
an asset sequencer configured to persist user state data and identify next learning assets for presentation ([0041], the next learning assets is the updated objects, while the public users’ data are perssited);
a recommendation module configured to interact with the asset sequencer to select next learning assets according to a machine learning model ([0041], wherein the machine learning model is based on the new objects. It is to be noted that the claim does not limit to a specific machine learning therefore Examiner adopts broadest reasonable interpretation);
an asset retriever module configured to retrieve the identified next learning assets ([0041], the updated objects); but does not expressly disclose  a scoring module configured to evaluate user performance.  Julia discloses a scoring module configured to evaluate user performance ([0070]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Bitting with Julia.  The suggestion/motivation of the combination would have been to determine a user’s learning ability, (Julia, [0070]).
As to claim 5, Bitting discloses the system of claim 4, wherein the at least one server is further configured to: receive a request for the local-user microservice; identify the requested local-user microservice from a set of pre-created local-user microservices; and provide the requested local-user m1croservice ([0041], for the reviewer user).
As to claim 14, see similar rejection to claim 5.

As to claim 15, see similar rejection to claim 6.
As to claim 7, Bitting discloses the system of claim 6, wherein synchronizing state data comprises receiving updated state information identifying an updated state for a user ([0041], updated object state).
As to claim 16, see similar rejection to claim 7.
As to claim 17, see similar rejection to claim 7 and 4.
As to claim 8, Bitting discloses the system of claim 7, wherein the at least one server is further configured to, subsequent to synchronizing of state data: receive a content request at the platform-user microservice; and select, with the asset sequencer, a next learning asset for presentation (figures 4a; figure 4b, [0041]-[0042], clicking on the link by a public user is implied).
As to claim 18, see similar rejection to claim 8.
As to claim 9, Bitting discloses the system of claim 8, wherein the at least one server is further configured to provide the next learning asset to the local-user microservice ([0041], displayed to the reviewer user).
As to claim 19, see similar rejection to claim 9.
As to claim 10, Bitting-Julia discloses the system of claim 9, wherein the at least one server is further configured to: receive a user response to the provided learning asset; evaluate, with the scoring module, the user response to the presented learning asset; update a user model characterizing user mastery; and update local user state data based on the updated user model ([0070]-[0071]. It is to be noted that the claimed “local user state data” is not required to be related to the local user in the preceding claim(s)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449